Exhibit 10.8

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of December 16,
2013 (this “Agreement”), is by and among VALERO ENERGY PARTNERS LP, a Delaware
limited partnership (the “Partnership”), VALERO ENERGY PARTNERS GP LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner”), VALERO PARTNERS OPERATING CO. LLC, a Delaware limited
liability company and wholly owned subsidiary of the Partnership (“OLLC”),
VALERO ENERGY CORPORATION, a Delaware corporation (“Valero”), VALERO TERMINALING
AND DISTRIBUTION COMPANY, a Delaware corporation (“VTDC”), THE PREMCOR PIPELINE
CO., a Delaware corporation (“Premcor Pipeline”), THE PREMCOR REFINING GROUP
INC., a Delaware corporation (“Premcor Refining”), and VALERO REFINING
COMPANY-TENNESSEE, L.L.C., a Delaware limited liability company (“VRCT”) (each,
a “Party” and collectively, the “Parties”).

RECITALS

WHEREAS, VTDC and the General Partner have caused the formation of the
Partnership, pursuant to the Delaware Revised Uniform Limited Partnership Act
(as amended from time to time, the “Delaware Partnership Act”), for the purpose
of owning, operating, developing and acquiring crude oil and refined petroleum
products pipelines, terminals and other transportation and logistics assets, as
well as engaging in any other business activity that is approved by the General
Partner and that lawfully may be conducted by a limited partnership organized
under the Delaware Partnership Act;

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

 

  1. VTDC formed the General Partner under the Delaware Limited Liability
Company Act (as amended from time to time, the “Delaware LLC Act”) and
contributed $1,000 in exchange for all of the limited liability company
interests in the General Partner;

 

  2. The General Partner and VTDC formed the Partnership under the Delaware
Partnership Act and contributed $20 and $980, respectively, in exchange for a 2%
general partner interest (the “Initial GP Interest”) and a 98% limited partner
interest (the “Initial LP Interest”), respectively, in the Partnership;

 

  3. The Partnership formed OLLC under the Delaware LLC Act, and contributed
$1,000 in exchange for all of the limited liability company interests in OLLC;

 

  4. Premcor Pipeline formed Valero Partners Lucas, LLC (“Lucas LLC”) under the
Delaware LLC Act and conveyed, as a capital contribution, the Lucas crude
system, as more fully described in Registration Statement (as defined below), to
Lucas LLC;

 

  5. Premcor Pipeline formed Valero Partners PAPS, LLC (“PAPS LLC”) under the
Delaware LLC Act and conveyed, as a capital contribution, the Port Arthur
products system, as more fully described in the Registration Statement, to PAPS
LLC;



--------------------------------------------------------------------------------

  6. VTDC formed Valero Partners EP, LLC (“EP LLC”) under the Delaware LLC Act
and conveyed, as a capital contribution, all of VTDC’s 33 1⁄3% undivided
interest in the McKee products system, as more particularly described in the
Registration Statement, to EP LLC;

 

  7. Premcor Refining formed Valero Partners West Memphis, LLC (“West Memphis
LLC”) under the Delaware LLC Act and conveyed, as a capital contribution, the
West Memphis terminal (including the West Memphis terminal truck rack and West
Memphis terminal dock), as more fully described in the Registration Statement,
to West Memphis LLC;

 

  8. VRCT formed Valero Partners Memphis, LLC (“Memphis LLC”) under the Delaware
LLC Act and conveyed, as a capital contribution, the Memphis truck rack, as more
fully described in the Registration Statement, to Memphis LLC;

WHEREAS, Valero MKS Logistics, L.L.C. (“MKS Logistics”), a Delaware limited
liability company and wholly owned subsidiary of Premcor Pipeline, owns the
Collierville crude system, the Shorthorn pipeline system and the Memphis Airport
pipeline system, each as more fully described in the Registration Statement;

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms below:

“Closing Date” as the meaning set forth in the Partnership Agreement.

“Common Unit” has the meaning set forth in the Partnership Agreement.

“Company Group” means Valero, VTDC, Premcor Pipeline, Premcor Refining, and
VRCT.

“Deferred Issuance” has the meaning set forth in the Partnership Agreement.

“Effective Time” means immediately prior to the closing of the Initial Public
Offering pursuant to the Underwriting Agreement.

“General Partner Unit” has the meaning set forth in the Partnership Agreement.

“Initial Public Offering” has the meaning set forth in the Partnership
Agreement.

 

2



--------------------------------------------------------------------------------

“Omnibus Agreement” has the meaning set forth in the Partnership Agreement.

“Option Period” means the period from the Closing Date to the date that is 30
days after the Closing Date.

“Option Units” means 2,250,000 Common Units subject to the Underwriters’ Option.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date.

“Partnership Group” has the meaning set forth in the Partnership Agreement.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the United States Securities and Exchange Commission (Registration
No. 333-191259), as amended.

“Subordinated Unit” has the meaning set forth in the Partnership Agreement.

“Underwriters” has the meaning set forth in the Underwriting Agreement.

“Underwriters’ Option” has the meaning set forth in the Partnership Agreement.

“Underwriting Agreement” has the meaning set forth in the Partnership Agreement.

ARTICLE II

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

2.1 Contributions by VTDC. (a) VTDC hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers a 86.0% membership interest
in EP LLC to the Partnership in exchange for 2,070,019 Common Units, 5,164,289
Subordinated Units and the right to receive 17.94% of the Deferred Issuance (the
“VTDC Deferred Issuance Percentage”), and the Partnership hereby accepts such
contribution as a capital contribution from VTDC, and (b) VTDC hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers a
14.0% membership interest in EP LLC to the General Partner, and the General
Partner accepts such contribution as a capital contribution from VTDC.

2.2 Contribution by the General Partner. The General Partner hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers its
14.0% membership interest in EP LLC to the Partnership in exchange for
(a) 1,175,102 General Partner Units representing a continuation of its 2%
general partner interest in the Partnership (after giving effect to any exercise
of the Underwriters’ Option and the Deferred Issuance) and (b) the issuance to
the General Partner of the Incentive Distribution Rights, and the Partnership
hereby accepts such contribution as a capital contribution from the General
Partner.

2.3 Contribution by Premcor Pipeline. Premcor Pipeline hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers 100%
of the outstanding membership interests in Lucas LLC, PAPS LLC and MKS Logistics
to the Partnership in exchange for 7,734,994 Common Units, 19,297,278
Subordinated Units and the right to receive 67.03% of the Deferred Issuance (the
“Premcor Pipeline Deferred Issuance Percentage”), and the Partnership accepts
such contribution as a capital contribution from Premcor Pipeline.

 

3



--------------------------------------------------------------------------------

2.4 Contribution by VRCT. VRCT hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers 100% of the outstanding membership
interests in Memphis LLC to the Partnership in exchange for 1,015,474 Common
Units, 2,533,407 Subordinated Units and the right to receive 6.23% of the
Deferred Issuance (the “VRCT Deferred Issuance Percentage”), and the Partnership
accepts such contribution as a capital contribution from VRCT.

2.5 Contribution by Premcor Refining. Premcor Refining hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers 100%
of the outstanding membership interests in West Memphis LLC to the Partnership
in exchange for 719,502 Common Units, 1,795,015 Subordinated Units and the right
to receive 8.8% of the Deferred Issuance (the “Premcor Refining Deferred
Issuance Percentage” and, together with the VTDC Deferred Issuance Percentage,
the Premcor Pipeline Deferred Issuance Percentage and VRCT Deferred Issuance
Percentage, the “Deferred Issuance Percentages”), and the Partnership accepts
such contribution as a capital contribution from Premcor Refining.

2.6 Redemption of the Initial GP Interest. The Partnership hereby redeems the
Initial GP Interest held by the General Partner and hereby refunds and
distributes to the General Partner the initial contribution, in the amount of
$20, made by the General Partner in connection with the formation of the
Partnership, along with any interest or other profit that resulted from the
investment or other use of such initial contribution.

2.7 Redemption of the Initial LP Interest. The Partnership hereby redeems the
Initial LP Interest held by VTDC and hereby refunds and distributes to VTDC the
initial contribution, in the amount of $980, made by VTDC in connection with the
formation of the Partnership, along with any interest or other profit that
resulted from the investment or other use of such initial contribution.

2.8 Contribution by the Partnership. The Partnership hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers 100% of the
outstanding membership interests in each of EP LLC, Lucas LLC, PAPS LLC, MKS
Logistics, Memphis LLC and West Memphis LLC to OLLC, and OLLC accepts such
contribution as a capital contribution from the Partnership.

 

4



--------------------------------------------------------------------------------

ARTICLE III

DEFERRED ISSUANCE

Upon the expiration of the Option Period, any Option Units not purchased by the
Underwriters pursuant to the Underwriting Agreement shall be issued to each of
VTDC, Premcor Pipeline, Premcor Refining and VRCT in accordance with their
respective Deferred Issuance Percentages.

ARTICLE IV

FURTHER ASSURANCES

From time to time after the date hereof, and without any further consideration,
each of the Parties shall execute, acknowledge and deliver additional
instruments, notices and other documents, and will do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate to more fully and effectively carry out the purposes and intent of
this Agreement. Without limiting the generality of the foregoing, the Parties
acknowledge that the Parties have used their good faith efforts to identify all
of the assets being contributed to the Partnership Group as required in
connection with this Agreement. However, due to the age of some of the assets
and the difficulties in locating appropriate data with respect to some of the
assets, it is possible that assets intended to be contributed ultimately to the
Partnership Group were not identified and therefore are not included in the
assets contributed to the Partnership Group as of the Effective Time. It is the
express intent of the Parties that the Partnership Group own all assets
necessary to operate the assets that are identified in this Agreement and in the
Registration Statement. To the extent that any assets were not identified but
are necessary to the operation of the assets that are so identified in this
Agreement and in the Registration Statement, then the intent of the Parties is
that all such unidentified assets are intended to be conveyed to the Partnership
Group pursuant to this Agreement. To the extent any such assets are identified
at a later date, the Parties shall take all appropriate action required in order
to convey such assets to the Partnership or any applicable Partnership Group
subsidiaries. Likewise, to the extent that any assets that are conveyed to the
Partnership Group hereunder are later identified by the Parties as assets that
the Parties did not intend to convey to the Partnership Group as reflected in
the Registration Statement, the Parties shall take all appropriate action
required to convey such assets to the appropriate Company Group member.

Furthermore, without limiting any liabilities of the Company Group or other
remedies of the Partnership Group applicable under this Agreement or any other
agreements, if and to the extent that the valid, complete and perfected transfer
or assignment of any assets by any member of the Company Group to any member of
the Partnership Group or the acquisition of any assets from any member of the
Company Group by any member of the Partnership Group would be a violation of
applicable law, or require any additional consents, approvals or notifications
in connection with the transfer of such assets by any member of the Company
Group to any member of the Partnership Group that have not been obtained or made
by the Effective Time, then, unless the Parties shall otherwise mutually
determine, the transfer or assignment of such assets to such member of the
Partnership Group or the assumption of such assets by such member of the
Partnership Group, as the case may be, shall be automatically deemed deferred
and any such purported transfer, assignment or assumption shall be null and void
until such time as all legal impediments are removed or such consents, approvals
and notifications have been

 

5



--------------------------------------------------------------------------------

obtained or made. Notwithstanding the foregoing, in such event the Company Group
shall (a) hold such assets in trust for the benefit of the Partnership Group,
(b) not transfer or assign such assets, in whole or in part, other than with the
prior consent of the Partnership, and (c) use its reasonable best efforts to
assure that each member of the Partnership Group receives all of the benefits of
the assets attempted to have been transferred to it until such time as the
attempted transfer is complete, and each member of the Partnership Group shall
bear all costs associated with such assets (except costs associated with the
attempted transfer or perfecting such transfer, and subject to offset of any
benefits of the assets not received by the Partnership Group against associated
costs incurred by the Company Group ) as if the transfer had been valid and
complete.

ARTICLE V

ORDER OF COMPLETION AND EFFECTIVENESS OF TRANSACTIONS

5.1 Order of Completion of Transactions. The transactions provided for in
Article II shall be completed as of the Effective Time in the order set forth in
Article II. Following the completion of the transactions set forth in
Article II, the transactions provided for in Article III, if they occur, shall
be completed.

5.2 Effectiveness of Transactions. Notwithstanding anything contained in this
Agreement to the contrary, none of the provisions of Article II shall be
operative or have any effect until the Effective Time, at which time all such
applicable provisions shall be effective and operative in accordance with
Section 5.1 without further action by any Party.

ARTICLE VI

MISCELLANEOUS

6.1 Costs. Valero shall pay all expenses, fees and costs, including, but not
limited to, all sales, use and similar taxes arising out of the contributions,
distributions, conveyances and deliveries to be made under Article II and shall
pay all documentary, filing, recording, transfer, deed and conveyance taxes and
fees required in connection therewith. In addition, Valero shall be responsible
for all costs, liabilities and expenses (including court costs and reasonable
attorneys’ fees) incurred in connection with the implementation of any
conveyance or delivery pursuant to Article IV (to the extent related to any of
the contributions, distributions, conveyances and deliveries to be made under
Article II).

6.2 Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation,” “but not limited to” or other words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.

 

6



--------------------------------------------------------------------------------

6.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.

6.4 No Third Party Rights. The provisions of this Agreement are intended to bind
the Parties as to each other and are not intended to and do not create rights in
any other person or confer upon any other person any benefits, rights or
remedies, and no person is or is intended to be a third party beneficiary of any
of the provisions of this Agreement.

6.5 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument.

6.6 Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law. EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT
INVOLVES AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO
IN EXPRESS RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF
THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE
STATE OF DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN
THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND
TO NOTIFY THE OTHER PARTIES OF THE NAME AND ADDRESS OF SUCH AGENT.

6.7 Severability. If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid and an equitable adjustment shall be
made and necessary provision added so as to give effect to the intention of the
Parties as expressed in this Agreement at the time of execution of this
Agreement.

6.8 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement. Notwithstanding anything in the foregoing to the
contrary, any amendment executed by the Partnership or any of its subsidiaries
shall not be effective unless and until the execution of such amendment has been
approved by the conflicts committee of the General Partner’s board of directors.

 

7



--------------------------------------------------------------------------------

6.9 Integration. This Agreement and the instruments referenced herein and in the
exhibits attached hereto supersede all previous understandings or agreements
among the parties, whether oral or written, with respect to the subject matter
of this Agreement and such instruments. This Agreement and such instruments
contain the entire understanding of the Parties with respect to the subject
matter hereof and thereof. There are no unwritten oral agreements between the
parties. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or from part of this
Agreement unless it is contained in a written amendment hereto executed by the
parties hereto after the date of this Agreement.

6.10 Deed; Bill of Sale; Assignment. To the extent required and permitted by
applicable law, this Agreement shall also constitute a “deed,” “bill of sale” or
“assignment” of the assets and interests referenced herein.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

VALERO ENERGY CORPORATION     VALERO ENERGY PARTNERS GP LLC By:  

/s/ Michael S. Ciskowsi

    By:  

/s/ Donna M. Titzman

Name:   Michael S. Ciskowski     Name:   Donna M. Titzman Title:   Executive
Vice President and Chief Financial Officer     Title:  

Senior Vice President, Chief

Financial Officer and Treasurer

VALERO ENERGY PARTNERS LP     VALERO PARTNERS OPERATING CO. LLC By:   Valero
Energy Partners GP LLC, its general partner     By:  

/s/ Donna M. Titzman

      Name:   Donna M. Titzman By:  

/s/ Richard F. Lashway

    Title:   Senior Vice President and Treasurer Name:   Richard F. Lashway    
  Title:   President and Chief Operating Officer       VALERO TERMINALING AND
DISTRIBUTION COMPANY     THE PREMCOR PIPELINE CO.       By:  

/s/ Donna M. Titzman

By:  

/s/ Richard F. Lashway

    Name:   Donna M. Titzman Name:   Richard F. Lashway     Title:   Senior Vice
President and Treasurer Title:   Senior Vice President       THE PREMCOR
REFINING GROUP INC.     VALERO REFINING COMPANY-TENNESSEE, L.L.C. By:  

/s/ Richard F. Lashway

      Name:   Richard F. Lashway     By:  

/s/ Donna M. Titzman

Title:   Senior Vice President     Name:   Donna M. Titzman       Title:  
Senior Vice President and Treasurer

Signature Page to Contribution, Conveyance and Assumption Agreement